Citation Nr: 0904004	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
hypertension and reopened a claim for service connection for 
heart disease and denied it.  

The veteran presented testimony at a personal video 
conference hearing in May 2008 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

In July 2008, the Board reopened the claim for service 
connection for hypertensive heart disease and remanded the 
issues of entitlement to service connection for hypertensive 
heart disease and hypertension for additional development.  
The case has been returned to the Board for appellate review 
and adjudication.

The issue of entitlement to service connection for heart 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The evidence does not show that hypertension began in 
service, was manifested to a compensable degree within one 
year of service, or is otherwise related to service.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active military service, nor may hypertension be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice should be presumed prejudicial.  
The claimant bears the burden of demonstrating such error.  
VA then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed to reopen a claim for a heart condition and 
notice under the provisions of the VCAA was provided to the 
veteran in November 2003.  Based on medical evidence 
submitted that showed heart disease with a history of 
hypertension, the RO considered whether service connection 
could be established for hypertension.  In a May 2004 rating 
decision the RO denied service connection for hypertension.  
Thereafter in October 2004, the RO provided notice under the 
provisions of VCAA on that issue.    

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  However, the duty to notify was 
satisfied subsequent to the initial AOJ decision by way of a 
letter sent to the appellant in October 2004 that informed 
the veteran of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  These letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claims, such as records in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a statement of the case 
issued in February 2005 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The Board finds that the content of the October 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
February 2005 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in October 2008.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection for hypertension herein is being denied, 
such matters are moot.

II.  Service connection for hypertension

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as hypertension, become manifest to 
a compensable degree within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2008).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Hypertension or isolated hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  For VA purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 millimeters or 
greater with a diastolic blood pressure of less than 90 
millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).

The veteran seeks entitlement to service connection for 
hypertension.  The veteran filed to reopen a claim for a 
heart condition and the medical evidence submitted showed a 
diagnosis of hypertensive cardiovascular disease without 
congestive heart failure with a history of hypertension.  
Since the veteran's heart disease appeared to be related to 
hypertension, the RO considered whether service connection 
could be established for hypertension.  In a May 2004 rating 
decision the RO denied service connection for hypertension.  

After review of the complete record, entitlement to service 
connection for hypertension is not established.

Service treatment records are negative for complaints, 
findings or diagnosis of hypertension. At an entrance 
examination in June 1979 the veteran's blood pressure was 
recorded as 130/70 while sitting.  In a medical history 
accompanying the entrance examination in June 1979 the 
veteran denied having or having had heart trouble or high or 
low blood pressure.  In April 1980, his blood pressure was 
130/86.  In May 1980 his blood pressure reading was 100/60 at 
rest.  A report of separation examination is not of record.  
As elevated blood pressure readings were not shown in service 
and hypertension was not diagnosed in service, the Board 
finds that chronicity in service is not established.  38 
C.F.R. § 3.303(b).

Further, there is no medical evidence of record showing that 
hypertension manifested to a compensable degree (severe 
enough to be evaluated at least 10 percent disabling) within 
one year following separation from active service.  Therefore 
service connection for hypertension is not warranted on a 
presumptive basis.  

Post-service, in a medical history accompanying an 
examination for the Army Reserves in April 1986, the veteran 
denied having high or low blood pressure.  His blood pressure 
was 140/100 while sitting.  At a VA examination in October 
1986, his blood pressure was 150/90.  No diagnosis of 
hypertension was shown.  An Army Reserve examination in April 
1990 shows a blood pressure reading of 150/110 and a 
diagnosis of hypertension.  Those examinations were conducted 
more than one year after the veteran's discharge from active 
duty in March 1985.  

VA outpatient treatment records show a diagnosis of 
hypertension for which the veteran was prescribed medication.  
Those records do not provide a link to service. 

The veteran testified in May 2008 that he did not have an 
examination when he was discharged from service in 1985.  He 
testified that in service when he was having heart symptoms, 
recordings of high blood pressure were also made.  He 
recalled that the first time he received treatment for 
hypertension was in 1993.  

The Board finds that the August 2008 VA medical report and 
opinion is of great probative value, in light of the VA 
examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely upon 
the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file 
and the application of sound medical judgment.  At the August 
2008 VA heart examination a medical history was reported and 
clinical findings were recorded.  A diagnosis of hypertension 
was provided.  The examiner noted the blood pressure readings 
present in April 1986 and in October 1986, after the one year 
period since his separation from military service.  They did 
confirm the presence of hypertension at that time.  The 
examiner concluded there was no reason to assume that those 
blood pressure readings were related to his military service.  

The Board has carefully considered the veteran's statements.  
He is competent, as a layperson, to report that as to which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  Although the veteran has some medical knowledge 
as he has worked as a medical specialist and nurse's aide as 
there is no evidence of record that he has specialized 
medical knowledge regarding providing a medical opinion about 
the etiology of hypertension.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opinion on matter requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  His statements therefore are not competent 
medical evidence of a nexus (that is, a causal link) between 
claimed hypertension and active service or the applicable 
presumptive period.  

In conclusion, having reviewed the complete record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  
Competent medical evidence of hypertension is not shown in 
service or during the presumptive period.  Although 
hypertension has been diagnosed, there is no probative, 
competent medical evidence of record linking the veteran's 
hypertension to service, to any event in service, or to the 
applicable presumptive period.  No probative, competent 
medical evidence exists of a relationship between any 
currently claimed hypertension and any alleged continuity of 
symptomatology since separation from service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
hypertension must be denied.


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The veteran seeks service connection for heart disease.  He 
contends that his current condition is the continuation of a 
heart condition that first manifested in service.  

The Board remanded the claim in July 2008 for a medical 
examination and opinion.  The remand requested that the 
examiner provide an opinion as to whether any current heart 
disorder and/or hypertension found were initially manifested 
during the veteran's period of service or to a compensable 
degree within the first year after separation from service or 
were otherwise related thereto or to his inservice cardiac 
complaints.  The veteran was provided a VA heart examination 
in August 2008.  The medical history noted the inservice 
cardiac complaints and post service findings which included a 
September 1998 echocardiogram that showed mild mitral 
regurgitation and trace tricuspid regurgitation and normal 
left ventricular function.  Other evidence shows diagnoses of 
hypertensive cardiovascular disease without congestive heart 
failure.  At the August 2008 examination the veteran reported 
that he had a cardiac catheterization in 2007 and in recent 
weeks had an echocardiogram as well as a nuclear stress test.  
He had been told there were some abnormalities.  The examiner 
noted that he did not have those records.  The treatment 
records to which the veteran referred at his August 2008 
examination are not in the claims file and should be secured 
prior to appellate review.  38 C.F.R. § 3.159 (2008).  In 
addition, although the examiner provided an opinion regarding 
a systolic murmur noted in service and hypertension, there 
was no opinion provided regarding any current heart disorder, 
which the evidence indicates is present, as instructed in the 
remand.  Compliance by the Board or the RO with remand 
instructions is neither optional nor discretionary.  Thus, 
this case must be returned for further development.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran provide 
identifying information and authorization, 
if necessary, regarding clinical testing 
and evaluation for heart disease from 2007 
to the present.  Request the specified 
records and associate with the claims 
file.  

2.  After the above development for 
medical records, arrange for the VA 
physician who provided a VA heart 
examination of the veteran in August 2008, 
to review the claims file to include 
service medical records, the additional 
medical records secured and this Remand.  
The physician's report should indicate 
that the review was performed.  The 
determination as to whether an additional 
examination is needed is left to the 
physician's discretion.  If that physician 
is no longer available, please forward 
this request for a supplemental opinion to 
another doctor specializing in heart 
disorders.  The physician should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that any current heart 
disorder found was initially manifested 
during the veteran's period of service or 
to a compensable degree within the first 
year after separation from service or is 
otherwise related thereto or to his 
inservice cardiac complaints.

3.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


